Case 7:19-cv-06838-PMH Document 49 Filed 03/06/20 Page 1 of 2

Case 7:19-cv-06838-VB Document 45 Filed 03/06/20 ;-

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TAL PROPERTIES OF POMONA, LLC and
AVROHOM MANES,

Plaintiffs,
- against -

VILLAGE OF POMONA, BRETT YAGEL,
individually and in his official capacity as
Mayor of the Village of Pomona, and DORIS
ULMAN, individually and in her official
capacity as Attorney for the Village of
Pomona,

Defendants,

 

 

  
   

2

 

 

SMS

"Wi LLva
Yt OM |

HT AUUVOIWNOULIATA

AGS OOS

 

LNG ALO OG |

 

Civil Case No.: 7:19-cv-06838 (VB)

ard ord

CONSENT/TO
CHANGE ATTORNEY |

  

IT IS HEREBY CONSENTED THAT Zeichner Ellman & Krause LLP

be substituted as attorney of record for plaintiffs TAL Properties of Pomona, LLC and

Avrohom Manes the above-captioned action, in place and stead of Whiteman Osterman

& Hanna LLP, as of the date hereof.

This Consent to Change Attorney may be signed in counterparts and

filed without further notice with the Court and facsimile or electronic signatures shall be

deemed original.

Dated: New York, New York
March 5, 2020

ZEICHNER ELLMAN & KRAUSE LLP

ye we eCE

“Stuart A, Krause

Michael Sims

Robert Guttmann

1211 Avenue of the Americas
New York, New York 10036

(212) 223-0400

WHITEMAN OSTERMAN &

 
   

osborough IV
One Commerce Plaza
Albany, New York 12260
(518) 487-7600

TEE ence memes = =

 
Case 7:19-cv-06838-PMH Document 49 Filed 03/06/20 Page 2 of 2
Case 7:19-cv-06838-VB Document 45 Filed 03/06/20 Page 2 of 2

New York, New York 10036
(212) 223-0400

I declare under penalty of perjury, pursuant to 28 U.S.C, Sec. 1746, that

 

I, Avrohom Manes, in my individual capacity and as principal of TAL Properties of
Pomona, LLC, consent to the substitution of Zeichner Ellman & Krause LLP, in place

and instead of Whiteman Osterman & Hanna LLP, as counsel of record for plaintiffs in

this action.

a

AVROHOM MANES

TAL PROPERTIES OF POMONA, LLC

Avrohom Manes

By:

 

Principal

Title:

  

 

 

 
